Per Curiam.
This appeal is from the decision and judgment of the-Second Division of the United States Customs Court,1 overruling a protest *11concerning certain tools described in the in voice as “wood hole saws” and “metal hole saws.”
Upon careful consideration, we find that all of appellant’s contentions before us were fully and correctly dealt with in the opinion of the Customs Court. Accordingly, we adopt that opinion as our own.
The judgment of the Customs Court is .affirmed.

 67 Cust. Ct. 308, C.D. 4290 (1971).